820 So. 2d 1000 (2002)
Renard WILLIAMS, Appellant,
v.
The STATE of Florida, Appellee.
Nos. 3D00-3250, 3D00-2961.
District Court of Appeal of Florida, Third District.
June 26, 2002.
Certification Denied July 19, 2002.
Bennett H. Brummer, Public Defender, and Manuel Alvarez, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Erin K. Zack, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and GERSTEN, and RAMIREZ, JJ.


*1001 ON MOTION FOR REHEARING AND MOTION FOR REHEARING EN BANC

PER CURIAM.
We grant the motion for rehearing, withdraw our opinion issued May 8, 2002 and substitute the following in its stead.
Renard Williams appeals his convictions and sentences on charges of armed robbery and car-jacking. Because the Florida Supreme Court rejected Williams' argument in Cruller v. State, 808 So. 2d 201 (Fla.2002), we affirm.
On cross-appeal, the State submits that the trial court erred in imposing 10 year minimum mandatory firearm possession sentences concurrently instead of consecutively as required by section 775.087(2)(d), Florida Statutes (1999). Pursuant to Mondesir v. State, 814 So. 2d 1172 (Fla. 3d DCA 2002), we affirm the imposition of concurrent sentences.